Citation Nr: 1456213	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-16 210	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.  

2. Entitlement to service connection for a jaw condition. 

3. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for peripheral neuropathy of the upper extremities was initially on appeal.  In a June 2012 rating decision, the RO granted service connection for peripheral neuropathy of the upper extremities.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the June 2012 rating decision with regard to that issue.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

In December 2014, prior to the promulgation of a decision on the issues of entitlement to service connection for hypertension and a jaw condition, and to a disability rating in excess of 20 percent for diabetes mellitus type II, the Veteran withdrew his appeal.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claim for service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

2. The criteria for withdrawal of the Veteran's appealed claim for service connection for a jaw condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3. The criteria for withdrawal of the Veteran's appealed claim for a disability rating in excess of 20 percent for diabetes mellitus type II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§20.202, 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

In the present case, the Veteran has withdrawn his appeal with regard to the issues listed above and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for hypertension is dismissed. 

The appeal concerning the issue of entitlement to service connection for a jaw condition is dismissed. 

The appeal concerning the issue of entitlement to a disability rating in excess of 20 percent  is dismissed. 



		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


